                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ALASKA


    WAYNE MCMANUS and SHILO
    MCMANUS,
                                                           Case No. 3:20-cv-00099-TMB
                                Plaintiffs,

                     v.                              ORDER ON DEFENDANTS’ MOTION
                                                        TO DISMISS COUNTS 4 & 5
    THE ALEUTIAN REGION SCHOOL                                 (DKT. 31)
    DISTRICT, et al.,

                                Defendants.



                                      I.      INTRODUCTION

         The matter comes before the Court on Defendant Aleutian Regional School District

(“ARSD”) and individually named Defendants’ Motion to Dismiss Counts 4 and 5 of the First

Amended Complaint under Federal Rules of Civil Procedure (“Rules”) 12(b)(1) and (6) for lack

of jurisdiction and failure to state a claim. 1 Pro se Plaintiffs Wayne and Shilo McManus

(“Plaintiffs” or the “McManuses”) 2 filed an Opposition. 3 Defendants filed a Reply, and Plaintiffs

filed several additional documents, including documents which the Court construes as a




1
    Dkts. 31 (Motion to Dismiss Count 1); 31-1 (Memorandum in Support).
2
 Pro se complaints and filings are held to less stringent standards than formal pleadings drafted
by lawyers. See Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 642–43 (9th Cir. 2018). Nevertheless,
Plaintiffs remain obligated conform filings to Local and Federal Civil Rules of Procedure. See
King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants must follow the same rules of
procedure that govern other litigants.”), overruled on other grounds by Lacey v. Maricopa County,
693 F.3d 896, 925 (9th Cir. 2012); see also Fed. R. Civ. P. 8; Fed. R. Civ. P. 11; and
D. Alaska L. Civ. R. 1.1(a)(3).
3
    Dkt. 35 (Opposition).

                                                 1

           Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 1 of 26
surreplies. 4 The matter is fully briefed and ready for decision; the Parties did not request oral

argument, and the Court finds the matter suitable for disposition without argument. For the reasons

discussed below, the Motion to Dismiss Counts 4 and 5 is GRANTED in part and DENIED in

part.

                                      II.    BACKGROUND

         This action arises out of a dispute between Plaintiffs and their former employer, ARSD.

The Court previously granted Plaintiffs leave to file an amended complaint, and the Court included

in its Order the legal standards for some of Plaintiffs’ claims. 5 On March 12, 2021, Plaintiffs filed

an Amended Complaint against ARSD and Joseph B. Beckford, the ARSD Superintendent, Crystal

Dushkin, Mark Snigaroff Sr., Kathleen McCune, Rebecca Dunton, Sally Swetzof, Mary Swetzof, 6

William J. Dushkin, and Luke Snigaroff, in their individual capacities (collectively,

“Defendants”). 7




4
  Dkts. 42 (Reply); 38 (“Motion to Deny Motion to Dismiss Counts 4 & 5” construed as First
Surreply); 45 (“Reply to Document 42” construed as Second Surreply); see also Dkt. 39 (Affidavit
in Support of Plaintiffs’ Opposition to Dismissal).
5
    Dkt. 19 (Order).
6
  Plaintiffs spell individual Defendants’ names as “Sally Swetzoff” and “Mary Swetzoff.” Dkt. 29
at 1, 3 12–13. However, in Defendants’ Motions to Dismiss and Plaintiffs’ attached letter signed
by one of the individual Defendants, their names are spelled “Sally Swetzof” and “Mary Swetzof.”
See Dkts. 39-7 (Letter from Mary Swetzof); 30-1 at 8, 11–12 (Memorandum in Support of Motion
to Dismiss Counts 4 & 5); 32-1 at 10–12, 15–17 (Memorandum in Support of Motion to Dismiss
Counts 2 & 3). Accordingly, the Court will use this spelling of Defendants’ last names.
7
    Dkt. 29 (Amended Complaint).


                                                  2

           Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 2 of 26
      A. Allegations in Count 4 of the Amended Complaint

           In Count 4 of their Amended Complaint, Plaintiffs claim that certain Defendants defamed

Plaintiffs and “are liable for the damages to the McManuses’ reputations in the community.”8

Plaintiffs allege that ARSD and Defendants Joseph Beckford, Mark Snigaroff, Crystal Dushkin,

Mrs. Bennett, 9 Kathleen McCune, and Rebecca Dunton “published false and defamatory

statements to others that the McManuses were unprofessional, confrontational, and caused

concerns for ‘the safety and emotional well-being of their students.’” 10 Plaintiffs argue “[t]hese

false accusations are sufficiently disqualifying as to constitute a backlisting.” 11

           Plaintiffs further allege that during a public meeting in Adak, Alaska in April 2018,

Defendant Joseph Beckford wrongly “denied that [Shilo] McManus was the supervisor of the

custodians” and “indicated that problems were due [to] the McManuses creating a ‘hostile

environment.’” 12 Plaintiffs allege that Defendant Mary Swetzof “published false and defamatory

remarks [about Plaintiffs] in a three page [L]etter to ARSD dated May 1[,] 2018[.]” 13 Plaintiffs

allege that this May 1, 2018 [L]etter included statements that Plaintiffs “made ‘inaccurate reports

about systems and housing’ . . . in reference to protected activities” and characterized the

McManuses as “‘not responsible, reliable, or truthful adults[.]’” 14 Plaintiffs allege that during a



8
    Id. at 14 & ¶ 66.
9
    “Mrs. Bennett” is not named as a Defendant in Plaintiffs’ Amended Complaint. See id. at 1–3.
10
     Id. at ¶ 62 (no citation included).
11
     Id.
12
     Id. at ¶ 63.
13
     Id. at ¶ 64.
14
     Id.

                                                   3

            Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 3 of 26
January 13, 2021 School Board meeting, Defendant Mary Swetzof “repeated the false claims made

in her [May 1, 2018 L]etter . . . that the McManuses were supposed to clean the school and did

not.” 15

           Plaintiffs also incorporate by reference their allegations that ARSD retaliated against

Plaintiffs for reporting mismanagement and personal issues at the school, as did Defendants Joseph

Beckford, Crystal Dushkin, and Mary Swetzof, who “collaborated to fabricate a story about the

McManuses[.]” 16 Plaintiffs describe ARSD’s retaliation as taking various forms, including

evicting Plaintiffs from their home and “blacklist[ing] [Plaintiffs] with a letter” which stated false

reasons for their non-retention. 17 Additionally, Plaintiffs allege that ARSD violated Plaintiffs’

right to free speech by limiting their time during public comments and “initially refusing to allow

[Shilo] McManus to speak at all,” and “omitting [Plaintiffs’] comment from board minutes.” 18

Plaintiffs argue ARSD, “through its board and Superintendent Beckford and Hanley have a

pattern[,] practice and policy of discriminating against women” as evidenced by Defendant Joseph

Beckford’s refusal to meet with Shilo McManus regarding misconduct by her subordinate, meeting

with her male subordinate and male community members. 19

           Plaintiffs seek injunctive relief, damages, including “punitive damages in the amount of

$1,000,000.00, or other such amount as determined at trial,” and attorney fees and costs. 20


15
     Id. at ¶ 65.
16
     Id. at ¶¶ 25, 27.
17
     Id. at ¶ 26.
18
     Id. at ¶ 44.
19
     Id. at ¶ 45.
20
     Id. at 29 & ¶ 58.

                                                  4

            Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 4 of 26
      B. Allegations in Count 5 of the Amended Complaint

           In Count 5 of their Amended Complaint, Plaintiffs claim that certain Defendants violated

Plaintiffs’ rights under the Alaska Landlord Tenant Act. 21 Plaintiffs allege they entered into a

month-to-month rental agreement with ARSD but do not specify when. 22 Plaintiffs allege ARSD

failed to maintain a “fit premises as required by [Alaska Stat. Ann. §] 34.03.160” and, as a result,

Wayne McManus “became sick in December from conditions in [the] rental unit,” and his

symptoms persisted until he moved out. 23 Plaintiffs allege that Wayne McManus “was forced to

live [in] an alternate [housing] unit away from his family, and then to sleep on the floor of the

school when the alternate unit was rented out.” 24 Plaintiffs’ children were unable to join Wayne

McManus “in the alternate unit because fumes from a leaking furnace” made Shilo McManus ill. 25

           Plaintiffs allege that when they complained about the substandard living conditions, ARSD

retaliated against them. 26 Plaintiffs allege that on April 27, 2018, ARSD, through Defendant

Joseph Beckford, provided Plaintiffs with notice that ARSD and Defendant Joseph Beckford were

evicting Plaintiffs from their residence, effective May 2, 2018. 27 Plaintiffs allege their lease with

ARSD was through the end of May 2018. 28 Further, Defendant Joseph Beckford threated “to



21
     Id. at 15 (citing Alaska Stat. Ann. § 34.03.100).
22
     Id. at ¶ 67.
23
     Id. at ¶ 68.
24
     Id.
25
     Id.
26
     Id. at ¶ 69.
27
     Id. at ¶ 70.
28
     Id.

                                                    5

            Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 5 of 26
withhold approximately $3000.00 in airfare” that ARSD was mandated to provide Plaintiffs under

their employment contract and Alaska Stat. Ann. § 23.10.380. 29 Plaintiffs also state that the

“Alaska Department of Labor did not consider ARSD’s stated cause [for eviction] ‘good and

sufficient’ as required by statute.” 30 Plaintiffs argue they are entitled to damages “for the unlawful

eviction, stress, suffering, and emotional stress” due to ARSD’s “negligent maintenance of [its]

housing units.” 31

      C. Defendants’ Motion to Dismiss Counts 4 and 5

           ARSD moves, on behalf of all Defendants, to dismiss Counts 4 and 5 of the Amended

Complaint under Rule 12(b)(1) for lack of jurisdiction and under Rule 12(b)(6) for failure to state

a claim upon which relief can be granted. 32 Defendants argue first that the Court should dismiss

Counts 4 and 5 because these Counts are state law claims over which the federal Court lacks

jurisdiction. 33 Next, Defendants argue, Count 4 should be dismissed for failure to state a

defamation claim upon which relief can be granted. 34 Defendants argue that even accepting

Plaintiffs’ allegations as true, Plaintiffs’ Amended Complaint does not state a valid claim for relief

against Defendants Joseph Beckford, Mark Snigaroff, Crystal Dushkin, Katherine McCune, and

Rebecca Dunton. 35 Defendants argue that “Plaintiffs have not alleged facts that would plausibly



29
     Id.
30
     Id.
31
     Id. at ¶ 71.
32
     Dkt. 31 at 1.
33
     Dkt. 31-1 at 3–4, 12, 14.
34
     Id. at 3–4.
35
     Id. at 4–5.

                                                  6

            Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 6 of 26
lead to the conclusion that any unprivileged and false statement of fact was published, much less

the existence of per se actionability or special harm.” 36 Defendants argue Plaintiffs may not “rely

solely on generalized statements and recapitulations of the elements” of a defamation claim. 37

           As to Count 5, Defendants argue that Plaintiffs have not alleged that individual Defendants

were acting as Plaintiffs’ landlords or owed Plaintiffs any duties under Alaska’s Landlord Tenant

Act. 38 Insofar as Plaintiffs attempt to assert claims under Alaska Stat. Ann. § 34.03.100 or Alaska

Stat. Ann. § 34.03.160 against any individual Defendant, such claims should be dismissed for

failure to state a claim upon which relief can be granted. 39 Further, Plaintiffs’ allegations center

on Defendants’ purported failure to maintain fit premises in the residential accommodations

provided to Plaintiffs. 40 Defendants argue none of these allegations “bear any relationship to the

other allegations or factual circumstances described elsewhere in the first Amended Complaint or

to any federal claim[.]” 41

      D. Plaintiffs’ Opposition and Surreplies

           Plaintiffs filed an Opposition in which they argue the Court retains supplemental

jurisdiction to hear their state law claims even if the Court dismisses their federal law claims.42




36
     Id. at 5.
37
     Id. at 7.
38
     See id. at 13.
39
     See Dkt. 31-1 at 13.
40
     Id. at 14–15.
41
     Id. at 15.
42
     Dkt. 35 at 1–2.

                                                    7

            Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 7 of 26
Plaintiffs argue that Counts 4 and 5 clearly “stem from the federal retaliation claims, as themselves

being acts of retaliation against protected activities and constitutional rights.” 43

           In response to Defendants’ Motion to Dismiss Count 4, Plaintiffs point to several incidents

to support their defamation claim against Defendants: (1) ARSD issued letters of non-retention to

Plaintiffs; (2) Defendant Joseph Beckford made statements that Shilo McManus was not delegated

authority to supervise custodial or maintenance work; and (3) Defendant Mary Swetzof made false

claims that Plaintiffs failed to follow a reading program “‘after the first quarter,’” that Plaintiffs

“‘made continuous complaints about the first janitor, and made a hostile work environment for the

second [janitor],’” that Plaintiffs disregarded “‘their duty to upkeep the school,’” that Plaintiffs

made “‘false reports, or irrational attempts to further [a] hidden agenda,’” and that Plaintiffs “ ‘are

not responsible, reliable, or truthful adults.’” 44

           Plaintiffs argue that the First Amendment “does not bar actions against defamatory

statements of fact,” and that their allegations in Court 4 include “specific instances where

individual [D]efendants spoke publicly and wrote letters that were false and defamatory” against

Plaintiffs. 45 These instances include claiming that Shilo McManus lacked “supervisory

authority . . . over the custodians” and that “a custodian and his family [left Atka] because

of . . . [P]laintiffs[.]” 46



43
     Id. at 2, 6.
44
     Id. at 3–6 (emphasis omitted).
45
     Id. at 3, 5.
46
   Id. Plaintiffs state that in a “November 2017 memo” to Shilo McManus, Defendant Joseph
Beckford allegedly stated that Shilo McManus, as “Head Teacher” was the ARSD “person on sight
[sic] at Atka for oversight and responsibility for all programs, maintenance and custodial as well
as instructional.’” Id. at 5.

                                                      8

            Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 8 of 26
           Plaintiffs also point to non-retention letters sent by ARSD to Plaintiffs on April 15, 2018,

as further support for their defamation claim. 47 Plaintiffs allege the non-retention letters stated in

part that parents “did not feel that they could send students to school because they had serious

concerns about the safety and well being of their children with you as a teacher.” 48 Plaintiffs argue

this sentiment is contradicted by Defendant Joseph Beckford’s December 5, 2018 interview with

the U.S. Department of Education’s Office for Civil Rights (“OCR”) in which he stated, “‘There

wasn’t much of a problem with [Plaintiffs] not getting along with the students[.]’” 49 Plaintiffs also

argue the letters of non-retention, which “contained allegations known to be false,” are tantamount

to blacklisting Plaintiffs from future teaching employment. 50 Plaintiffs point to the Anchorage

School District’s response to Wayne McManus’s application for employment in which it stated

Wayne McManus would not be interviewed “based on the letters of non[-]retention” and Wayne

McManus’s “response” to his non-retention letter. 51 Plaintiffs also argue the letters of non-

retention are not privileged. 52

           As to Count 5, Plaintiffs reiterate that their claim about “unlawful eviction” and “unlawful

revocation of lease rights” is subject to constitutional protections, is directly tied to their retaliation

claim, and is properly before this Court. 53 Plaintiffs reallege that Wayne McManus was forced to



47
     Id. at 4.
48
     Id. (internal quotation marks omitted).
49
     Id.
50
     Id. at 3.
51
     Id. at 3–4 (internal quotation marks omitted).
52
     Id. at 4.
53
     See id. at 2.

                                                      9

            Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 9 of 26
move out of the school where he was residing and back into the house where he experienced

“significant respiratory problems[.]” 54Additionally, Plaintiffs allege that their lease was

“unlawfully revoked,” they were given “just a few days to pack” and move their belongings out of

a remote village, and were “denied access to the vehicle to move belongings to the post office[.]”55

           Plaintiffs also filed a “Motion to Deny Motion to Dismiss Counts 4 and 5 of the First

Amended Complaint,” which the Court construes as the First Surreply. 56 Plaintiffs state their

Amended Complaint “is sufficient and states a claim upon which relief can be granted.” 57

Additionally, Plaintiffs filed a “Reply to Document 42,” which the Court construes as a Second

Surreply. 58 In their Second Surreply, Plaintiffs argue that Counts 4 and 5 “stem from the ‘same set

of operative facts’ as the federal claims in [C]ounts 1 and 2.” 59 Plaintiffs argue that their unlawful

eviction “is a retaliatory act [by Defendants] because of the federally protected actions [Plaintiffs]



54
     Id.
55
     Id.
56
   Dkt. 38. The Court notes that although Plaintiffs filed a response, motion, and an affidavit, in
addition to their Opposition to the Motion to Dismiss, which the Court construes in part as
surreplies, the Federal and Local Rules do not automatically provide for such filings. See D. Alaska
L.R. 7.1(c) Replies (“Reply memoranda are optional and restricted to rebuttal of factual and legal
arguments raised in the opposition.”). Generally, parties intending to file a surreply must seek
leave of the Court. See, e.g., Roland v. Hickman, No. 2:15–cv–1133–JCM–VCF, 2015 WL
10735658, at *2–3 (D. Nev. Aug. 12, 2015) (“Before filing a sur-reply, a party must seek leave
of court and show that a [surreply] is necessary to address new matters raised in a reply to which
a party would otherwise be unable to respond. . . . The decision to allow a sur-reply is committed
to the court’s discretion.”); Daniels v. ComUnity Lending, Inc., No. 13cv488–WQH–JMA, 2015
WL 2338713, at *4–5 (S.D. Cal. May 12, 2015) (“Other district courts within the Ninth Circuit
have found that a party must seek leave of the court to file a surreply[.]”). Plaintiffs are cautioned
that such filings in the future will be rejected by the Court and struck from the docket.
57
     Dkt. 38 at 1.
58
     Dkt. 45.
59
     Id. at 1.

                                                  10

           Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 10 of 26
took, and so is the defamation. . . . intended to chill [P]laintiffs and others from engaging in

protected activities.” 60 Plaintiffs also suggest that if the Court concludes that Plaintiffs’ claims are

deficient, they should be permitted to amend their Complaint a second time. 61

           Finally, as previously described by the Court at Docket 46, Plaintiffs filed an Affidavit

with attachments that seemingly pertains to all three Motions to Dismiss. 62

      E. Defendants’ Reply

           Defendants replied to Plaintiffs’ Opposition, reiterating that Counts 4 and 5 should be

dismissed for lack of jurisdiction and for failure to state a claim upon which relief can be granted. 63

           As to Count 4, Defendants argue that “[r]egardless of whether Plaintiffs perceive that there

is a common set of facts relevant to both retaliation claims and defamation claims,” their

defamation claims must be dismissed because the Amended Complaint does not contain factual

allegations which, if accepted as true, state a valid basis for relief. 64 Defendants argue Plaintiffs



60
     Id. at 1–2.
61
     Id. at 2.
62
  See Dkt. 46 (Order Denying Motion to Dismiss Count 1). Plaintiffs filed an “Affidavit in Support
of Documents Supporting Plaintiffs[’] Memoranda Opposing Dismissal of the First Amended
Complaint.” Dkt. 39. Plaintiffs attach various documents, including a partial transcript from a
December 5, 2018 interview between Defendant Joseph Beckford and personnel from the OCR;
an excerpt from an ARSD handbook; a picture of a piece of paper on Defendant Crystal Dushkin’s
classroom table; the first page of a letter from OCR personnel to Defendant Joseph Beckford about
an investigation involving the McManuses and alleged retaliation by ARSD; a letter from an
ARSD School Board member “regarding what took place at the April 12[, 2018] public meeting
with Defendant Beckford and townspeople in Adak”; an August 5, 2017 excerpted Facebook
message from a former teacher, Sonja Mills; and a May 1, 2018 letter from Defendant Mary
Swetzof to ARSD Superintendent and School Board members “detail[ing] her dissatisfaction” with
Plaintiffs. Id. at 1–3; Dkts. 39-1; 39-2; 39-3; 39-4; 39-5; 39-6; 39-7 (Exhibits).
63
     Dkt. 42 (Reply).
64
     Id. at 4.

                                                   11

           Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 11 of 26
may not simply “allege that there was a retaliatory conspiracy in which each defendant played

some amorphous and unspecified part.” 65 Rather, to state a claim of defamation against each

individual Defendant, Plaintiffs must include facts which correspond to the elements of

defamation, and they have failed to do so here. 66

           As to Count 5, Defendants reiterate that the Landlord Tenant Act, as adopted in Alaska,

“does not grant the tenant any right to be free from the landlord’s negligence or provide any remedy

to recover consequential damages for personal injuries resulting from such negligence if fitness

and habitability are not in issue.” 67 Despite Plaintiffs’ argument that “their Count 5 claims ‘stem

from the federal retaliation claim’ . . . the habitability of the District-owned housing which the

McManuses occupied is a wholly separate issue from their asserted entitlement” to renewal of

Plaintiffs’ employment contracts. 68 Defendants urge the Court to dismiss Plaintiffs’ landlord

tenant claims “because the habitability of lodging provided by the District does not stem from the

same set of operative facts as the federal law claims that Plaintiffs seek to bring before the court

in Counts 1 and 2[.]” 69

                                    III.   LEGAL STANDARD

           A. Federal Rule of Civil Procedure 12(b)(1)

           Defendants move under Rule 12(b)(1) to dismiss Counts 4 and 5 of Plaintiffs’ Amended

Complaint for lack of jurisdiction. “The party asserting jurisdiction bears of the burden of


65
     Id.
66
     Id.
67
     Id. at 2.
68
     Id.
69
     Id. at 3.

                                                 12

           Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 12 of 26
establishing subject matter jurisdiction” and “[d]ismissal for lack of jurisdiction is appropriate if

the complaint, considered in its entirety, on its face fails to allege facts sufficient to establish

subject matter jurisdiction.” 70 Federal courts have supplemental jurisdiction to adjudicate state-

law claims only if those claims are so related to claims over which the court has original

jurisdiction “that they form part of the same case or controversy[.]” 71 In other words, a plaintiff’s

state law claims and federal law claims must “derive from a common nucleus of operative fact.” 72

          B. Federal Rule of Civil Procedure 12(b)(6)

          Defendants also move under Rule 12(b)(6) to dismiss Counts 4 and 5 of Plaintiffs’

Amended Complaint for failure to state facts sufficient to support a claim for relief. In order to

survive a motion to dismiss under Rule 12(b)(6), a complaint must set forth “a short and plain

statement of the claim showing that the pleader is entitled to relief,” 73 and “contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” 74 In ruling

on a 12(b)(6) motion, the Court must “‘accept all factual allegations of the complaint as true and

draw all reasonable inferences in favor of the nonmoving party.’” 75


70
  Bishop Paiute Tribe v. Inyo Cnty, 863 F.3d 1144, 1151 (9th Cir. 2017) (citation and internal
quotation marks omitted).
71
     28 U.S.C. § 1367(a).
72
  United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966); see City of Chicago v. Int’l
College of Surgeons, 522 U.S. 156 at 165–66 (1997); Gravenstein v. Campion, 540 F. Supp. 7, 9–
10 (D. Alaska 1981).
73
     Fed. R. Civ. P. 8(a)(2).
74
  Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)).
75
  Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 923 (9th Cir. 2001) (quoting Nat’l
Ass’n for the Advance. of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049 (9th Cir.
2000)).

                                                    13

           Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 13 of 26
          In determining whether a complaint pleads sufficient facts to cross “the line between

possibility and plausibility,” “[t]hreadbare recitals of the elements of a cause of action” and

“conclusory statements” do not suffice. 76 However, a plaintiff need not plead “all facts necessary

to carry” his or her burden. 77 “Determining whether a complaint states a plausible claim for

relief . . . [is] a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” 78 So long as a plaintiff meets this standard of plausibility, his

claim survives a 12(b)(6) motion even if the defendant present a similarly plausible description of

the disputed events. 79 “‘A dismissal for failure to state a claim is proper only if it appears beyond

doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to

relief.’” 80

          “Generally, the court should not consider materials outside of the pleadings when ruling

on a motion to dismiss for failure to state a claim.” 81 However, courts may consider additional

materials where the complaint “necessarily relies” on those documents and the documents’

authenticity is not disputed. 82




76
     Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557).
77
  Al-Kidd v. Ashcroft, 580 F.3d 949, 977 (9th Cir. 2009), rev’d on other grounds, 563 U.S. 713
(2011).
78
     Iqbal, 556 U.S. at 679 (citation omitted).
79
     Starr v. Baca, 652 F.3d 1202, 1216–17 (9th Cir. 2011).
80
     Arpin, 261 F.3d at 923 (citation omitted).
81
  Labs. Int’l Union of N. Am., Local 341 v. Main Bldg. Maint., Inc., 435 F. Supp. 3d 995, 1000
(D. Alaska 2020) (citing Arpin, 261 F.3d at 925).
82
  Id.; Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998–99 (9th Cir. 2010) (citation omitted);
Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (“[A] court may consider material
which is properly submitted as part of the complaint on a motion to dismiss without converting
                                                  14

           Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 14 of 26
          C. Federal Rule of Civil Procedure 8

          Under Rule 8, a complaint must contain a “short and plain statement of the claim showing

the pleader is entitled to relief,” and “[e]ach allegation must be simple, concise, and direct.” 83 A

plaintiff must “‘give the defendant fair notice of what the plaintiff’s claim is and the grounds upon

which it rests.’” 84 Rule 8 requires that a complaint clearly establish the claims and parties such

that a defendant would have “no difficulty in responding to the claims with an answer and/or with

a Rule 12(b)(6) motion to dismiss.” 85

                                         IV.     ANALYSIS

          Defendants move, pursuant to Rule 12(b)(1) and (6), to dismiss Counts 4 and 5 of

Plaintiffs’ Amended Complaint for lack of jurisdiction and failure to state a claim. After

consideration of the Parties’ filings, the Court GRANTS in part and DENIES in part Defendants’

Motion.

          A. Count 4: Defamation

          Under Alaska law, a plaintiff must establish the following elements to prevail on a

defamation claim: “(1) a false and defamatory statement; (2) an unprivileged publication to a third

party; (3) fault amounting at least to negligence on the part of the publisher; and (4) the existence

of either ‘per se’ actionability or special harm.” 86



the motion to dismiss into a motion for summary judgment.”) (citations and internal quotation
marks omitted).
83
     Fed. R. Civ. P. 8(a), (d).
84
     Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002) (citation omitted).
85
     Hearns v. San Bernardino Police Dep’t, 530 F.3d 1124, 1131–32 (9th Cir. 2008).
86
  French v. Jadon, Inc., 911 P.2d 20, 32 (Alaska 1996); Burton v. Fountainhead Dev., Inc., 393
P.3d 387, 398 (Alaska 2017); Odom v. Fairbanks Mem’l Hosp., 999 P.2d 123, 130 (Alaska 2000)
(“For a statement to be libel per se, the words used must be so unambiguous as to be reasonably
                                                   15

           Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 15 of 26
       Whether a statement is defamatory is a question of law. 87 “A communication is defamatory

if it tends to harm the reputation of another so as to lower him [or her] in the estimation of the

community or to deter third persons from associating or dealing with him [or her].” 88 However,

statements that are expressions of an idea or opinion rather than a statement of actual, known facts

are generally protected. 89

       In determining whether a statement is an opinion, Alaska courts apply the factors set out

in Sands v. Living Word Fellow., and consider: (1) “the type of language used”; (2) “the statement’s

meaning in context”; (3) “whether the statement is verifiable”; and (4) “the broader social

circumstances in which the statement was made.” 90 “If the context demonstrates to the audience




susceptible of only one interpretation—that is, one which has a natural tendency to injure another’s
reputation.” (internal quotation marks and citation omitted)); see also Greene v. Tinker, 332 P.3d
21, 39 n.72 (Alaska 2014). (“A statement is defamatory per se if the words used are so
unambiguous as to be reasonably susceptible of only one interpretation—that is, one which has a
natural tendency to injure another’s reputation. But if the language used is capable of two
interpretations, one of which would be defamatory and the other not, then it is for the jury to
determine which meaning would be given the words by those who read them. If the latter
alternative is applicable, the statement is defamatory per quod.” (citation, internal quotation
marks, and alterations omitted)); see id. (“‘[S]pecial harm’ [is] ‘the loss of something having
economic or pecuniary value.’” (quoting Restatement (Second) of Torts § 575)).
87
  Alaskasland.com, LLC v. Cross, 357 P.3d 805, 820 (Alaska 2015) (citing Denardo v. Bax, 147
P.3d 672, 677 (Alaska 2006)).
88
  Green v. N. Pub. Co., Inc., 655 P.2d 736, 739 (Alaska 1982), cert. denied, 463 U.S. 1208 (1983);
MacDonald v. Riggs, 166 P.3d 12, 16 (Alaska 2007) (noting that “[a]ccusing someone of holding
a woman at gunpoint in the aftermath of a vicious attack would qualify as defamatory”).
89
   See Sands v. Living Word Fellow., 34 P.3d 955, 958 (Alaska 2001) (citations omitted); see Kinzel
v. Discovery Drilling, Inc., 93 P.3d 427, 440–41 (Alaska 2004) (A statement is not defamatory
when the speaker is expressing a subjective view, interpretation, theory or conjecture rather than
claiming to be in possession of objectively verifiable facts.).
90
  Alaskasland.com, LLC,357 P.3d at 821–22 (internal quotation marks omitted) (citing Sands, 34
P.3d at 960); State v. Carpenter, 171 P.3d 41, 51 (Alaska 2007).

                                                16

        Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 16 of 26
that the speaker is not purporting to state or imply actual, known facts, the speech cannot be the

basis for a defamation claim.” 91

           Truth and privilege are both defenses to a defamation claim. 92 There are two types of

privileged communication recognized in Alaska: absolute and conditional. 93 Generally, “judicial

officers, attorneys, witnesses, jurors, legislators, government executive officers and others are

accorded absolute privilege of publishing false and defamatory matter within certain limitations”

as a matter of public interest. 94 Conditional privilege is afforded to others when circumstances

“‘induce a correct or reasonable belief that (a) there is information that affects a sufficiently

important interest of the publisher, and (b) the recipient’s knowledge of the defamatory matter will

be of service in the lawful protection of the interest.’” 95 Conditional privilege applies to statements

reasonably necessary for the protection of one’s own interests, the interests of third persons, or the

interests of the public. 96 A defamation claim involving speech about a matter of public interest




91
     Sands, 34 P.3d at 960.
92
 See Suulutaaq, Inc. v. Williams, 782 F. Supp. 2d 795, 806–07 (D. Alaska 2010); Wayson v.
McGrady, No. 3:18-cv-00163-SLG, 2019 WL 3852492, at *3–4 (D. Alaska June 25, 2019).
93
     Fairbanks Publ’g Co. v. Francisco, 390 P.2d 784, 793 (Alaska 1964).
94
     Id.
95
   DeNardo v. Bax, 147 P.3d 672, 679 (Alaska 2006) (quoting Restatement (Second) of Torts,
§ 594 (1977)).
96
  Fairbanks Publ’g Co, 390 P.2d at 793 (citing Restatement (First) of Torts §§ 585–91 (1938));
Greene, 332 P.3d at 35–36.

                                                  17

           Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 17 of 26
requires a plaintiff to show that false and defamatory statements made by publishers or government

speakers were made with actual malice. 97

          1. The Court has Jurisdiction Over Plaintiffs’ Defamation Claim

          Here, the Court previously concluded Plaintiffs plausibly state a claim against certain

Defendants for retaliation in violation of Section 504 of the Rehabilitation Act (“Section 504”). 98

In their Amended Complaint, Plaintiffs allege that the retaliation they suffered as a result of

advocating for a student with disabilities, among other things, includes retaliation that forms the

basis of their defamation claim. 99 Specifically, Plaintiffs allege that certain Defendants blacklisted

Plaintiffs with letters of non-retention and fabricated stories about Plaintiffs’ bad behavior. 100 The

allegations underlying both Plaintiffs’ Section 504 retaliation claim and their defamation claim

share a common nucleus of operative fact. Accordingly, insofar as Defendants’ move to dismiss

Count 4 under Rule 12(b)(1) for lack of jurisdiction, Defendants’ Motion is DENIED.

          2. Plaintiffs’ Allegations Fail to Plausibly State a Claim for Defamation

          The incidents alleged by Plaintiffs fail to plausibly state a claim for defamation against

Defendants ARSD and individual Defendants Joseph Beckford, Mark Snigaroff, Crystal Dushkin,




97
  Olivit v. City & Bor. of Juneau, 171 P.3d 1137, 1143 (Alaska 2007) (citing Pearson v. Fairbanks
Publ’g Co., 413 P.2d 711, 714 (Alaska 1966); Wayson v. McGrady, No. 3:18-cv-00163-SLG, 2019
WL 3852492, at *3–4 (D. Alaska June 25, 2019) ; MacDonald, 166 P.3d at 16 n.8 (“Abuse of a
conditional privilege occurs when a defendant publishes information that she ‘knows to be false’
or ‘acts in reckless disregard as to its truth or falsity.’” (quoting Restatement (Second) of Torts
§ 600)).
98
     Dkt. 46.
99
     See Dkt. 29 at ¶¶ 26–27, 62–64.
100
      See id.

                                                  18

           Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 18 of 26
Kathleen McCune, Rebecca Dunton, Mary Swetzof. 101 The Court examines each of Plaintiffs’

factual allegations in support of their defamation claim in turn.

          First, Plaintiffs allege that ARSD and individual Defendants Joseph Beckford, Mark

Snigaroff, Crystal Dushkin, Kathleen McCune, and Rebecca Dunton “published false and

defamatory statements to others that the McManuses were unprofessional, confrontational, and

caused concerns for the ‘safety and emotional well-being of their students.’” 102 As part of their

defamation claim, Plaintiffs’ reference other allegations in their Amended Complaint that ARSD

retaliated against Plaintiffs for making various reports about student and building safety issues,

mismanagement of district funds, and denial of IEP rights of a student with disabilities. 103 Plaintiffs

describe this retaliation as including, among other things, collaboration by Defendants Joseph

Beckford, Crystal Dushkin, and Mary Swetzof “to fabricate a story about the McManuses failing

to cooperate with the language classes and other things” and ARSD blacklist[ing] [Plaintiffs] with

a letter” which stated false reasons for their non-retention. 104

          Plaintiffs allege virtually no details regarding the contents of the “fabricated story” about

how the McManuses’ behavior “caused concerns for ‘the safety and emotional well-being of their

students’” or how the “McManuses fail[ed] to cooperate with the language classes and other

things.” 105 Additionally, Plaintiffs include no facts about who the “story” was communicated to

and in what manner or context, other than through letters of non-retention to Plaintiffs, which are


101
      See id. at. ¶¶ 25, 27, 62–64.
102
      Id. at ¶¶ 20, 25–27, 62.
103
      Id. at ¶ 62.
104
      Id. at ¶¶ 25–27.
105
      See id. at ¶¶ 27, 62.

                                                   19

           Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 19 of 26
not public. 106 As Defendants point out, it is not enough for Plaintiffs to allege that Defendants

participated in a “retaliatory conspiracy in which each [D]efendant played some amorphous and

unspecified part.” 107 These allegations fail, on their face, to plausibly state a claim for defamation.

        Plaintiffs also reference an inability to speak freely during school board meetings and

incorrect statements made by “Mr. Hanley” at an ARSD board meeting, which were “deleted from

the minutes to prevent the public at large from learning that he had been misleading the school

board in an attempt to prevent the McManuses’ free speech.” 108 Allegations of limitations on the

Plaintiffs’ speech at public meetings or deletion of “incorrect statements” from meeting minutes

similarly fail, on their face, to state a claim for defamation.


106
    See Skagway City Sch. Bd. v. Davis, 543 P.2d 218, 224–25 (Alaska 1975) (noting in suit for
wrongful discharge that “recovery in this case could not be based on a theory of tort
liability . . . . [because] the record d[id] not contain evidence of malice or of any attempt by the
school board to defame [the superintendent]” further there appeared “to be no communication by
the board to third persons about [the superintendent’s] performance” and the “board’s criticisms
were published only in the course of a closed hearing held at the request of [the
superintendent] . . . . [thus] the actions of the board fall within at least a qualified privilege, which
immunizes the board from tort liability”), overruled on other grounds by Diedrich v. City of
Ketchikan, 805 P.2d 362, 366 (Alaska 1991); see also Redman v. Dept. of Educ., 519 P.2d 760,
771 (Alaska 1974) (In a case involving a teacher claiming damages for defamation based on her
alleged wrongful discharge, the Alaska Supreme Court held that the teacher’s failure to argue
certain points caused her to abandon her claim on appeal.).
107
   Dkt. 42 at 4; see Fed. R. Civ. P. 8; see also Estate of Bock ex rel. Bock v. Cty. of Sutter, No.
2:11–CV–00536–MCE, 2012 WL 423704, at *6 (E.D. Cal. Feb. 8, 2012) (dismissing claims where
“Plaintiffs . . . directed most of their allegations at ‘Defendants’ generally, making it impossible to
discern which Defendants were responsible for which actions”).
108
    Dkt. 29 at ¶ 44. Plaintiffs may have meant to cite to Paragraph 43, in which Plaintiffs allege
that “Superintendent Mike Hanley has engaged in a pattern of deceiving the school board and the
public” with regard to the McManuses “as recently as January 13, 2021[.]” Id. at ¶ 43. Plaintiffs
allege that Hanley stated, “that all state and federal investigations had been resolved in favor of
ARSD, when in fact that his not true and AKOSH investigator Melody Russo was forced to counter
that . . . her investigation was active” and the Alaska Department of Labor “found in 2018 that
ARSD did not have just cause to non-retain the McManuses.” Id. Mike Hanley is not named as a
Defendant in this action, and it is unclear how allegations about whether an investigation was
pending or had been resolved amount to defamation.

                                                   20

        Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 20 of 26
            Second, Plaintiffs allege that during a public meeting in Adak, Alaska in April 2018,

Defendant Joseph Beckford wrongly “denied that [Shilo] McManus was the supervisor of the

custodians” and “indicated that problems were due [to] the McManuses creating a ‘hostile

environment.’” 109 Plaintiffs fail to show how a misstatement regarding the scope of Shilo

McManus’s authority over the school custodial staff is actionable as a defamation claim. Further,

Beckford’s “indicat[ion]” during a public meeting that Plaintiffs caused unspecified problems and

created a hostile environment lacks sufficient detail for Defendants to respond to the allegation. 110

Moreover, the Court is unable to discern from Plaintiffs’ allegations which statement was made

and to whom, whether Plaintiffs believe the statement to be false, whether the statement was

privileged, and whether the statement was made with fault or malice. Accordingly, this allegation

fails on its face to plausibly state a defamation claim against Beckford.

            Third, Plaintiffs allege that Defendant Mary Swetzof “published false and defamatory

remarks [about Plaintiffs] in a three page letter to ARSD dated May 1[,] 2018[.]” 111 Plaintiffs

allege that this May 1, 2018 letter included statements that Plaintiffs “made ‘inaccurate reports

about systems and housing’ . . . in reference to protected activities” and characterized the

McManuses as “‘not responsible, reliable, or truthful adults[.]’” 112 In their additional filings,

Plaintiffs attach a letter purportedly from Mary Swetzof, in her capacity as a community member

and parent of two children enrolled in Netsvotov School in Atka, to ARSD. 113 In the letter, Swetzof


109
      Id. at ¶ 63.
110
      See Fed. R. Civ. P. 8.
111
      Dkt. 29 at ¶ 64.
112
      Id.
113
      Dkt. 39-7 at 1.

                                                 21

            Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 21 of 26
describes her concerns and issues with unnamed school teachers, who are described as “a married

couple.” 114

            Additionally, Plaintiffs allege that Defendant Mary Swetzof, an ARSD board member,

“made defamatory statements about the McManuses during a public ARSD school board meeting

on January 13, 2021[.]” 115 Specifically, Plaintiffs allege Swetzof “repeated false claims made in

her [L]etter to the school that the McManuses were supposed to clean the school and did not.” 116

            Considering the contents of this Letter in the context of a Motion to Dismiss, assuming the

unnamed teachers referenced in Swetzof’s Letter are, in fact, Plaintiffs, and construing all

allegations in the Amended Complaint as true, 117 Plaintiffs have failed to plausibly state a claim




114
    Id. The letter contains numerous statements, including that the teachers made derogatory
comments about students and members of the community, failed to provide students with one-on-
one attention and instruction, allowed students to use electronic devices during instruction periods,
and failed to follow a standard “reading program . . . after the first quarter [of the school year].”
Id. at 1–2. Swetzof describes how “[b]oth teachers made continuous complaints about the first
[school] janitor and made a hostile work environment for the second, to the point he not only left
his job, but took his family and left the island,” and that the teachers “not only disregarded their
duty to upkeep the school, but put it in the worst condition [Swetzof had] ever seen it[.]” Id. at 2.
Additionally, Swetzof describes the teachers as “not responsible, reliable, or truthful adults” and
how the teachers felt they “need[ed] control or some sort of power over” locals, and Swetzof
accuses the teachers of making “false reports or irrational attempts to further whatever hidden
agenda they may have” including “to shut-down our [Unangax] Language programs[.]” Id. at 3.
Swetzof states she believes “the teachers are in violation of certain requirements as educators in
the State of Alaska, to possibly include Indian education acts, as well as special education” and
asks for an “investigation into any possible violations these teachers have committed.” Id. The
Court includes these details to provide description of the attached Letter not to weigh in regarding
the merits of Plaintiffs’ allegations as supported by the Letter. Plaintiffs do not point to which
statements in the Letter they consider to be defamatory.
115
      Dkt. 29 at ¶ 65.
116
      Id.
117
      See Arpin, 261 F.3d at 923.

                                                    22

            Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 22 of 26
for defamation against Defendant Mary Swetzof. 118 The allegations contained in the Amended

Complaint lack specificity and are conclusory. 119 Plaintiffs make little attempt to identify which,

of the numerous statements made in the letter, meet the legal standard for defamation. Plaintiffs

cannot merely gesture to a lengthy letter and expect the Court or Defendants to embark on a fishing

expedition and guess which specific statements are allegedly defamatory. Plaintiffs are the masters

of their Complaint and are required to set out with enough detail which statements each Defendant

made and must allege facts that support for each element of alleged offenses. 120 Further, insofar

as Plaintiffs argue their letters of non-retention are defamatory, they must plausibly plead this by

providing enough facts to assess the elements of the claim alleged. 121 Plaintiff must also allege

Defendants possessed the necessary mental state to survive a motion to dismiss and must make

clear in what capacity Defendants are sued. Accordingly, Defendants’ Motion to Dismiss Count 4

for failure to state a claim under Rule 12(b)(6) is GRANTED and Count 4 is DISMISSED

without prejudice.

          B. Count 5: Violation of the Alaska Landlord Tenant Act

          The Court concludes Plaintiffs have failed to allege a sufficient nexus or relationship

between the alleged landlord tenant violations alleged against ARSD in Count 5 and the federal

claims in Counts 1 and 2. Consequently, the Court lacks jurisdiction to hear Court 5 of Plaintiffs’

Amended Complaint. Even if the Court has jurisdiction, Plaintiffs have failed to state a claim upon



118
      See Green, 655 P.2d at 739; MacDonald, 166 P.3d at 16.
119
   Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action” and
“conclusory statements” will not suffice.).
120
      See Fed. R. Civ. P. 8.
121
      See Dkt. 29 at ¶¶ 26 –27, 62; Dkt. 35 at 3–5.


                                                  23

           Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 23 of 26
which relief can be granted. Accordingly, Defendants’ Motion to Dismiss Count 5 under Rule

12(b)(1) and (b)(6) is GRANTED.

          The Uniform Residential Landlord Tenant Act (the “Act”) as adopted in Alaska122

recognizes the contractual nature of the landlord-tenant relationship, grants tenants the right to

require a landlord to maintain fit premises and provides a remedy for damages if a landlord fails

to do so. 123 “A landlord or tenant may also ‘terminate a month to month tenancy by a written

notice given to the other at least 30 days before the rental due date specified in the notice.’” 124

          A federal court has supplemental jurisdiction over state law claims only if they arise from

the same common nucleus of operative facts as a federal claim properly before the court. 125 Here,

Plaintiffs allege that their landlord, ARSD, 126 failed to maintain a fit premises and failed to provide

Plaintiffs with adequate notice prior to terminating the lease agreement. 127 These allegations do



122
      Alaska Stat. Ann. § 34.03.010–.390.
123
    Alaska Stat. Ann. § 34.03.100 (“The landlord shall . . . make all repairs and do whatever is
necessary to put and keep the premises in a fit and habitable condition[.]”); Alaska Stat. Ann.
§ 34.03.160 (“[I]f there is a material noncompliance by the landlord with the rental agreement or
a noncompliance with AS [§] 34.03.100 materially affecting health and safety, the tenant may
deliver a written notice to the landlord specifying the acts and omissions constituting the breach
and specifying that the rental agreement will terminate upon a date not less than 20 days after
receipt of the notice if the breach is not remedied in 10 days . . . . the tenant may recover damages
and obtain injunctive relief for any noncompliance by the landlord with the rental agreement[.]”).
124
   Helfrich v. Valdez Motel Corp., 207 P.3d 552, 557 (Alaska 2009) (quoting Alaska Stat. Ann.
§ 34.03.290(b)).
125
      28 U.S.C. § 1367(a); Gibbs, 383 U.S. at 725.
126
   The Court agrees with Defendants that Plaintiffs have not alleged that individual Defendants
acted as Plaintiffs’ landlords or owed Plaintiffs any duties under the Act; the prayer for relief in
the First Amended Complaint references only ARSD in relation to Count 5. See Dkt. 31-1 at 13;
see also Dkt. 29 at ¶¶ 67–71.
127
      See Dkt. 29 at ¶¶ 67–71.

                                                  24

          Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 24 of 26
not arise from the same common nucleus of operative facts as Plaintiffs’ federal claims brought

under Section 504 of the Rehabilitation Act and under 42 U.S.C. § 1983. 128 In their Oppositions

and Surreplies, Plaintiffs do not present arguments or facts showing the habitability of lodging

provided by ARSD stems from the same set of operative facts as the federal law claims that

Plaintiffs seek to bring before the Court in Counts 1 and 2. 129 Plaintiffs focus only on their eviction

without proper notice. 130

          Even liberally construing Plaintiffs’ allegations that their eviction without adequate notice

was done in retaliation for Plaintiffs engaging in protected activity under Section 504, Plaintiffs’

claim still fails. Only certain types of retaliatory conduct by landlords against tenants are actionable

under the Act; specifically, retaliatory conduct against tenants who seek to enforce rights or

remedies granted under the Act. 131 The state law under which Plaintiffs bring Count 5 offers no

remedy for retaliation for speech or activities protected activities under Section 504 or




128
      See id. at ¶¶ 15–30.
129
   See Dkts. 35 at 2, 6; 45 at 1 (“The claims relating to hability[sic] of lodging primarily serve to
establish a secondary residence by Plaintiff [Wayne] McManus inside the school building proper,
where he was sleeping on the floor because of mold or other issues in district housing.”).
130
      Dkts. 35 at 2; 45 at 1–2.
131
    See Alaska Stat. Ann. § 34.03.310; Helfrich, 207 P.3d at 563 n.19 (Winfree, J., dissenting)
(“The statutory remedy afford a victim of illegal retaliation [under Alaska Stat. Ann. § 34.03.310]
is limited.”); see also Helfrich, 207 P.3d at 559 (citing Alaska Stat. Ann. § 34.03.310 and
concluding that tenants who threaten personal injury lawsuits are not protected from retaliation
under the Landlord Tenant Act); Alaska Stat. Ann. § 34.03.210 (tenant’s remedies for landlords
unlawful ouster, exclusion, or diminution of service).

                                                   25

           Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 25 of 26
42 U.S.C. § 1983. Additionally, it is not clear that Plaintiffs, who were seemingly provided

housing as a condition of their employment, may bring a claim under the Act. 132

       Accordingly, Defendants’ Motion to Dismiss Count 5 is GRANTED and Plaintiffs’ state

law claim brought under the Alaska Landlord Tenant Act is DISMISSED. Insofar as Plaintiffs

seek damages under state law for failure to maintain a fit premise, failure to provide adequate

notice before terminating Plaintiffs’ lease, and retaliatory eviction for complaining about unfit

housing standards, such claims are not properly brought in federal court.

                                        V.    CONCLUSION

       The Court concludes it has jurisdiction over Plaintiffs’ defamation claim but that Plaintiffs’

allegations fail to plausibly state a claim for defamation. The Court further concludes that it lacks

jurisdiction over Plaintiffs’ landlord tenant claim, and even if the Court has jurisdiction over Count

5, Plaintiffs have failed to state a claim upon which relief can be granted. Accordingly, the Motion

to Dismiss Counts 4 and 5 at Dockets 31 is GRANTED in part and DENIED in part. Plaintiffs’

landlord tenant claim is DISMISSED for lack of jurisdiction and Plaintiffs’ defamation claim is

DISMISSED without prejudice for failure to state a claim.



       IT IS SO ORDERED.

                                        Dated at Anchorage, Alaska, this 17th day of August, 2021.

                                                       /s/ Timothy M. Burgess_________
                                                       TIMOTHY M. BURGESS
                                                       UNITED STATES DISTRICT JUDGE




132
   See Alaska Stat. Ann. § 34.03.330. (“[T]he following arrangements are not governed by this
chapter: (1) residence at an institution, public or private, if incidental to detention or the provision
of medical, geriatric, educational, counseling, religious, or similar services.”).

                                                  26

        Case 3:20-cv-00099-TMB Document 47 Filed 08/17/21 Page 26 of 26
